NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MITSUBISHI CHEMICAL CORPORATION AND
MITSUBISHI TANABE PHARMA CORPORATION,
Plczintiffs-Appellees,
and
ENCYSIVE PHARMACEUTICALS INC.,
Plaintiff-Appellee,
and ,
GLAXO GROUP LIMITED, SMITI-IK=LINE
BEECHAM PLC, AND SMITHKLINE BEECHAM
CORPORATION (D01NG BUS1NESs AS
GLAx0SMITHKL1NE),
Plaintiffs-Appellees,
V.
BARR LABORATORIES, INC. AND PLIVA-
HRVATSKA D.0.0.,
Defendants-Appellants.
2010-1432
Appeal from the United States District C0urt for the
S0uthern District of NeW Y0rk in case n0. 07-CV-11614,
Judge J0hn G. K0e1t1.

MITSUBISHI CHEMICAL V. BARR LABS 2
ON MOTION
ORDER
Mitsubishi Chemical Corporation, Mitsubishi Tanabe
Pharma Corporation, Encysive Pharn:1aceutica1s Inc.,
Glaxo Group LiInited, SmithKline Beecham PLC, Smith-
K1ine Beechan1 Corporation, Barr Laboratories, Inc. and
Pliva-Hrvatska D.0.0. jointly move for an extension of
tirne, until NoVember 30, 2010, for the appellees to file
their opposition briefs, for an extension of ti1ne, until
December 21, 2010, for the appellants to file their reply
brief, and for an extension of time, until January 7, 2011,
for the parties to file their joint appendix
Upon consideration there0f,
lT ls ORDERED THAT:
The motion to modify the briefing schedule is granted
FoR THE CoURT
1
N0V 3 20 o /s/ J an Horbal__\;
Date J an Horbaly
Clerk
cc: Steven H. Reisberg, Esq. F
Jeffrey M. Drake, Esq. u.s. count ron
Christopher R. Noyes, Esq. rmi nw LC‘RC'"T
David G. Conlin, Esq. N[]V 93 -Z[]1[]
s21
.|AN HORBALY
CLERK